                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

OMAR ENCARNACION, individually
and on behalf of all others similarly
situated

              Plaintiff,

v.                                                  Case No: 2:17-cv-566-FtM-38CM

FINANCIAL CORPORATION OF
AMERICA,

              Defendant.


                                          ORDER

       This matter comes before the Court upon review of the Motion for Leave to Be

Excused from ADR Requirement filed on December 12, 2018. Doc. 46. Plaintiff

seeks an order excusing the parties from participating in alternative dispute

resolution in this case. Id. Defendant Financial Corporation of America (“FCA”)

has not filed a response as the time to do so has not yet passed, but Plaintiff

represents FCA opposes the motion. See Doc. 46 at 2-3; see generally Docket. For

the reasons stated herein, the motion will be denied.

       The parties currently have mediation scheduled for December 17, 2018.1 Doc.

46 at 1. Plaintiff claims he is “fully ready, willing and able to participate in the



       1 The Court notes the parties’ mediation deadline was December 3, 2018. Doc. 29.
The parties did not file a motion for an extension of the deadline as required under the
Federal Rules of Civil Procedure and the Case Management and Scheduling Order
(“CMSO”) itself. See Doc. 29 at 4; Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only
for good cause and with the judge’s consent.” (emphasis added)); see generally Docket.
Indeed, the parties sought an extension of the discovery deadline to depose Plaintiff without
scheduled mediation,” but FCA has indicated it is unwilling to consider class-wide

settlement. Id.; Doc. 46-1. Plaintiff thus posits there is “nothing to be gained by

engaging in a mediation or any other ADR mechanism at this time,” and doing so

would only incur costs and attorneys’ fees that would “make any potential future

settlement that much more difficult.” Id. at 2. Plaintiff also argues that Plaintiff

would be forced to “needlessly miss another day of work,” after having missed a full

day of work to attend his recent deposition. Id.

       Plaintiff made the affirmative decision to file this action in this Court. It

should be expected that Plaintiff would have to actively participate in the litigation,

especially as related to compliance with the rules of the venue he chose for his lawsuit.

Those rules include mandatory mediation. Thus, despite Plaintiff’s argument that

mediation in this case would have “zero chances of success,” the parties are

encouraged and obliged under the federal rules and rules of this Court to set aside

any differences and engage in a good faith effort to reach a resolution of this matter.

See Fed. R. Civ. P. 1, 16(a)(5); M.D. Fla. R. 1.01(b), 9.01(b). Indeed, the CMSO in

this case clearly states: “All parties shall participate, in a good faith effort, in Court

annexed, mandatory mediation in order to minimize pretrial procedures and secure

the just, speedy, and inexpensive determination of this action.” Doc. 29 at 12. The

parties already have been warned in this case about the Court’s expectations of


seeking an extension of any other deadlines. See Doc. 42. In this instance, the Court sua
sponte will extend the mediation deadline to December 17, 2018. But the parties are warned
that the deadlines set forth in the CMSO and entered by the Court are not mere suggestions.
Therefore, any future failures to adhere to the CMSO deadlines without timely seeking an
extension—i.e., before the deadline and with sufficient time for the opposing party to respond
if the request is opposed—may result in sanctions.



                                            -2-
cooperation and civility; in the same vein, the Court fully expects the parties to

mediate this case in a good faith effort to resolve or narrow the disputed issues. See

Doc. 28 at 8.

        ACCORDINGLY, it is

        ORDERED:

        1.      The Motion for Leave to Be Excused from ADR Requirement (Doc. 46) is

DENIED.

        2.      The parties shall have up to and including December 17, 2018 to conduct

mediation. All other deadlines and directives set forth in the Case Management and

Scheduling Order (Doc. 29) shall remain the same.

        DONE and ORDERED in Fort Myers, Florida on this 14th day of December,

2018.




Copies:
Counsel of record




                                           -3-
